t c summary opinion united_states tax_court sylvester ogbajie iheke and ijeoma martha iheke petitioners v commissioner of internal revenue respondent docket no 24502-11s filed date sylvester ogbajie iheke and ijeoma martha iheke pro sese jon d feldhammer for respondent summary opinion haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for there are three issues for decision the first issue is whether petitioners are entitled under sec_162 to deduct expenses related to certain exporting activities for we hold they are not the second issue is whether petitioners are entitled under sec_165 to claimed loss deductions with respect to certain exporting activities for we hold they are not the final issue is whether petitioners are liable under sec_6662 for the accuracy-related_penalty for we hold they are background some of the facts have been stipulated and are so found those exhibits attached to the stipulations and additional exhibits which were found admissible are incorporated by this reference petitioners resided in california when the petition was filed all amounts are rounded to the nearest dollar the remaining issues are computational and need not be addressed i petitioners’ education and employment history petitioners immigrated to the united_states from nigeria after immigrating mr iheke earned a bachelor of arts degree in accounting in mr iheke then earned a master’s degree in business administration m b a the following year mr iheke passed the certified_public_accountant c p a exam in and became a licensed cpa around mr iheke completed all of the coursework for a master’s degree in taxation from date to date mr iheke worked in the accounts_payable department of the california department of transportation between and mr iheke worked for the california franchise tax board examining individual california state_income_tax returns after mr iheke worked on matters involving unreported income and tax_shelters for the franchise tax board in mr iheke left the franchise tax board and began working for the internal_revenue_service irs as a revenue_agent in the irs’ bank secrecy act division mr iheke’s responsibilities as a revenue_agent included investigating money laundering cases and suspicious currency activities at the time of trial mr iheke still worked as an irs revenue_agent mrs iheke studied accounting in nigeria for two years at a university after immigrating to the united_states mrs iheke studied nursing and became a licensed vocational nurse in ii exporting activities mrs iheke purchased scrap leather from bondcote corp bondcote for export and resale to buyers in nigeria leather exporting activity mrs iheke used a freight company to move the scraps to a u s port at the u s port a customs agent cleared the leather for export from the united_states to nigeria the leather was shipped by container to nigeria where it again had to be cleared through customs once cleared it was transported to a warehouse in nigeria and then sold wholesale from the warehouse by mr judy adinnu a supposed friend of the ihekes petitioners made a total of purchases from bondcote between and the end of the shipments were made approximately two months apart the scrap materials were put in bundles over the approximately two-year period mrs iheke purchased and exported big_number pounds of leather scraps at a cost of dollar_figure petitioners sold or otherwise_disposed_of the first five shipments of scrap material in and on one shipment in petitioners made approximately an dollar_figure profit petitioners claim the other five shipments were unlawfully seized by nigerian customs in date mr iheke purchased three ford sport utility vehicles for export to nigeria car exporting activity that same month mr iheke exported two of the vehicles to nigeria in mr iheke sold one of the exported vehicles for approximately dollar_figure the second exported vehicle would not run because of mechanical problems and was discarded the third vehicle mr iheke purchased was never exported to nigeria and was converted to personal_use in iii tax returns and notice_of_deficiency petitioners filed a joint federal_income_tax return for petitioners reported gross_receipts cost_of_goods_sold and certain utility expenses for the leather exporting activity and the car exporting activity collectively exporting activities on separate schedules c profit or loss from business petitioners claimed losses of dollar_figure and dollar_figure on the return for the leather exporting activity and the car exporting activity respectively petitioners elected on the schedules c to use the cash_method_of_accounting to compute their taxable_income from the exporting activities respondent issued petitioners a deficiency_notice respondent disallowed the gross_receipts cost_of_goods_sold expenses and ultimately the loss deductions claimed with respect to the exporting activities petitioners filed a petition with this court challenging respondent’s determinations discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 petitioners do not argue that the burden_of_proof shifts to respondent under sec_7491 nor have petitioners shown that the threshold requirements of sec_7491 have been met for any of the determinations at issue accordingly the burden of proving that respondent’s deficiency determinations are erroneous remains on petitioners ii deductibility of the reported schedule c expenses under sec_162 petitioners have abandoned their reporting positions that the expenses reported on the schedules c as cost of goods may be subtracted from the reported gross_receipts in computing their gross_income from the exporting activities petitioners argue instead that the expenses reported as cost_of_goods_sold and the other expenses reported on the schedules c should be treated as deductible business_expenses under sec_162 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business petitioners contend they are entitled under sec_162 to deduct the expenses reported with respect to the exporting activities on the schedules c respondent argues that the reported expenses were not paid_or_incurred in and therefore are not deductible we agree with respondent sec_7701 provides that the term paid_or_incurred shall be construed according to the method_of_accounting used by the taxpayer petitioners were cash_method taxpayers under the cash_method_of_accounting items are includible in income for the taxable_year in which received actually or constructively and expenditures are deductible for the taxable_year in which paid sec_451 sec_1_461-1 income_tax regs see also sec_1_446-1 income_tax regs petitioners testified at trial that they did not sell any goods with respect to the exporting activities in they also testified that all of the expenses they reported on the schedules c for the exporting activities except for certain expenses they purportedly paid for illegal_bribes were paid_or_incurred in tax years before additionally the record otherwise reflects that petitioners neither received income nor paid_or_incurred any expenses excluding purported illegal_bribes paid to nigerian customs with respect to the exporting activities in the illegal_bribes petitioners purportedly paid_or_incurred in are not deductible see sec_162 given that petitioners admit all of the other claimed expenses were paid_or_incurred before they too are not deductible because they were not paid_or_incurred during the taxable_year accordingly we reject petitioners’ argument that the reported expenses for with respect to the exporting activities are deductible under sec_162 iii deductibility under sec_165 of purported losses from the exporting activities petitioners contend alternatively that they are entitled under sec_165 to deduct as losses for the expenses reported as cost_of_goods_sold and the other expenses claimed on the schedules c sec_165 permits a deduction against ordinary_income for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals the deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected to a trade_or_business or losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft sec_165 see also lockett v commissioner tcmemo_2008_5 aff’d 306_fedappx_464 11th cir a loss deduction is generally permitted under sec_165 only for a taxable_year in which the loss is sustained as evidenced by closed and completed transactions and as fixed by identifiable events occurring in that taxable_year sec_1_165-1 income_tax regs no portion of a loss is deductible until it can be ascertained with reasonable certainty whether there is a reasonable_prospect_of_recovery sec_1_165-1 income_tax regs the burden is on the taxpayer to establish that there is a deductible loss and the amount of it 326_us_287 139_f2d_961 8th cir turning to the car exporting activity we find petitioners failed to prove they sustained any loss for mr iheke purchased three ford sport utility vehicles in for the car exporting activity the record reflects that mr iheke shipped two of the vehicles to nigeria in date mr iheke testified that one of these two exported vehicles was sold in nigeria in he also testified that the other vehicle exported to nigeria could not be sold because of mechanical problems and was junked his testimony reflects that the vehicle’s mechanical problems existed in but does not reflect the date it was junked or discarded the record does not otherwise reflect that the vehicle was discarded in finally the remaining ford sport_utility_vehicle was not shipped to nigeria and was converted to petitioners’ personal_use in as for the leather exporting activity we likewise find that petitioners failed to establish that they sustained any loss for from such activity petitioners argue that they sustained a loss in from the leather exporting activity because they gave up on trying to recover five shipments of leather scraps that were purportedly seized by nigerian customs petitioners did not produce credible_evidence showing any shipments made in connection with the leather exporting activity were seized by nigerian customs the only evidence petitioners offered to support their claim was their testimony we found both mr iheke’s and mrs iheke’s testimony to be self-serving and untrustworthy we need not and do not accept any of their testimony see 87_tc_74 moreover we find it incredible that petitioners would continue to make four additional shipments over an approximately eight-month period after the first shipment was purportedly unlawfully seized by nigerian customs petitioners are also not entitled to the claimed loss deduction with respect to the leather exporting activity for another reason petitioners testified that they paid illegal_bribes to recover the shipments that were purportedly seized mrs iheke testified that on date she wired money to mr adinnu the supposed family friend to be used in an effort to recover the five shipments from the nigerian customs given the time zone difference between california and nigeria mr adinnu likely could not have received the wire transfer until late date or early date so even if we believed petitioners’ testimony that the shipments were seized by nigerian customs the record indicates petitioners were likely continuing to attempt recovery_of the purported seized shipments through the end of and into under such a scenario we find that it is very unlikely that petitioners could ascertain with reasonable certainty whether there was a reasonable_prospect_of_recovery at the end of accordingly the loss from the leather exporting activity could not be treated as sustained in we hold that petitioners have not met their burden of proving they sustained losses with respect to the exporting activities for and are not entitled to the claimed loss deductions under sec_165 iv disallowance of the reported gross_receipts respondent disallowed the gross_receipts reported on the schedules c with respect to the exporting activities the record reflects that petitioners did not realize any income from the exporting activities in accordingly we sustain respondent’s determination v accuracy-related_penalty we now turn to the accuracy-related_penalty respondent determined for sec_6662 and b imposes a accuracy-related_penalty upon any portion of an underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalty determined in the notice_of_deficiency and must therefore produce evidence that it is appropriate to impose that penalty see sec_7491 see also 116_tc_438 petitioners’ understatement of income_tax as reflected in the notice_of_deficiency is greater than of the tax required to be shown on the return for the year at issue which is greater than dollar_figure accordingly respondent has met his burden of production the accuracy-related_penalty is not imposed however with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id mr iheke prepared petitioners’ income_tax return for mr iheke is a licensed c p a and has worked as an accountant for at least years he has an m b a and also completed all of the coursework for a master’s in taxation he worked as a tax examiner for the california franchise tax board between and in he became a revenue_agent for the irs working in the bank secrecy act division where he still works today mrs iheke also studied accounting in college the underpayment for is the result of petitioners’ disregarding rules and regulations on reporting income and claiming deductions against income given mr iheke’s education and employment background we find petitioners’ disregard of rules and regulations inexcusable additionally petitioners failed to offer any persuasive evidence that they acted with reasonable_cause and in good_faith we therefore hold that petitioners are liable for the accuracy-related_penalty for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
